Title: To James Madison from the Pennsylvania Legislature, 10 March 1814 (Abstract)
From: Pennsylvania Legislature
To: Madison, James


        § From the Pennsylvania Legislature. 10 March 1814. “The people of the United States, in order to form a more perfect union, establish justice, ensure domestic tranquility, provide for the common defence, to promote the general welfare and secure the blessing of Liberty to themselves and to their posterity did ordain and solemnly adopt a constitution for the United States.
        “‘This government, the offspring of our choice (says Washington) uninfluenced and unawed, adopted upon full investigation and mature deliberation, completely free in its principles in the distribution of its powers, uniting security with energy, has a just claim to our confidence and support. Respect for its authority, compliance with its laws, acquiescence in its measures, are duties enjoined by the fundamental maxims of true Liberty. All obstructions to the execution of the laws, all combinations and associations under whatever plausible character, with the real design to direct—controul—counteract, or awe the regular deliberation and action of the constituted authorities, are destructive of this fundamental principle and of fatal tendency. And the first dawnings of every attempt to alienate any portion of our Country from the rest, or to enfeeble the sacred ties, which now link together the various parts, merits the frown of indignity.’
        “This Constitution, the palladium of our political prosperity and safety declares, that Congress shall have power to provide for calling forth the militia to execute the laws of the Union, suppress insurrections and repel invasions—to

provide for organizing arming and disciplining the militia, and for governing such part of them as may be employed in the service of the United States. The Constitution also declares that ‘This Constitution and the laws of the United States, which shall be made in pursuance thereof, shall be the Supreme law of the land.’ It also further declares, that it is treason against the United States, to levy war against them—to adhere to their enemies, or to give them aid or comfort.
        “In pursuance of the powers thus vested in the Congress of the United States, they did pass laws providing for the calling the militia into the service of the United States, and for their government while in that service, enacting that while employed in such service they should be subject to the same rules and articles of war, as the Troops of the United States, and also imposing a penalty on those who should encourage or promote desertion among the troops in said service.
        “In the face of those Constitutional provisions, and laws enacted by Congress in pursuance thereof, the legislature of Pennsylvania behold, with astonishment and high disapprobation, the Executive of a sister State, issuing his proclamation, ordering a detachment of the Militia of that State then in the service of the United States, to desert that service and return to their respective homes. With no less astonishment and disapprobation, do they behold a resolution laid on the table of the Legislature of another State, evidently intended to intimidate or to prevent the Congress of the United States from directing the President to institute a legal inquiry, whether or not the constitution and laws of the United States, have been violated by the aforesaid proclamation, accompanied by a threat that if such inquiry is instituted, they will aid in resisting it. A procedure calculated to add to the calamities of the war, in which the United States have been compelled to engage, in defence of their Liberty and Independence, the horrors of a civil war.
        “Deprecating such an event and feeling it as a duty which we owe to ourselves, our Government and our Country, to express our high disapprobation and abhorrence of all measures calculated to, produce such disastrous consequences and our determination to support the general Government in all constitutional and lawful measures in bringing to justice all those who violate the constitution and the laws of the United States and who either directly or indirectly adhere to or afford aid or comfort to our common enemy—
        “Therefore
        “Resolved, by the Senate and House of Representatives of this Commonwealth, That they view with the utmost concern and disapprobation, every attempt to screen from just punishment any individual or individuals, however elevated by station, who may violate the constitution or laws of the United States, or who may directly or indirectly adhere to, or afford aid or comfort, to the enemies of our beloved Country.
        “Resolved, that we will to the utmost of our power as a Legislature or as individual members of society support the General Government in all lawful and constitutional measures to bring to justice infractors of the laws and Constitution of the United States and all abettors, and aiders of the enemies thereof.
        “Resolved, that the Governor be directed to transmit a copy of the foregoing preamble and Resolutions, to the President of the United States, with a request that he will lay the same before Congress.”
       